Mr. John O. Casteel 525 Burgen Lake Road Newport, AR  72112
Dear Mr. Casteel:
This is in response to your request, received by this office on December 13, 1990, for approval and certification of the following popular name and ballot title, pursuant to Ark. Code Ann. 7-9-107
(Supp. 1989):
(Popular Name)
     FROM AND AFTER THE ADOPTION OF THIS AMENDMENT ALL TAX INCREASES PASSED BY THE GENERAL ASSEMBLY SHALL BE REFERRED TO A VOTE OF THE PEOPLE AT THE FOLLOWING GENERAL ELECTION.
(Ballot Title)
     FROM AND AFTER THE ADOPTION OF THIS AMENDMENT ALL TAX INCREASES PASSED BY THE GENERAL ASSEMBLY SHALL BE REFERRED TO A VOTE OF THE PEOPLE AT THE FOLLOWING GENERAL ELECTION.
The Attorney General is required pursuant to Section 7-9-107 to approve and certify the popular name and ballot title of all proposed initiative and referendum acts or amendments before the petitions are circulated for signature.  The law provides that the Attorney General may substitute and certify a more suitable and correct popular name and ballot title, or if the proposed popular name and ballot title are sufficiently misleading, the entire petition may be rejected.
Section 7-9-107 neither requires nor authorizes this office to make legal determinations concerning the merits of the act or amendment or the likelihood that it will accomplish its state objective.  Consequently, this review has been limited to determining whether the proposed popular name and ballot title accurately and impartially summarize the provisions of your proposed amendment.
The purpose of my review and certification is to insure that the popular name and ballot title honestly, intelligently, and fairly set forth the purpose of the proposed amendment.  See Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984).  The popular name is primarily a useful legislative device.  Pafford v. Hall, 217 Ark. 734, 233 S.W.2d 72 (1950).  It need not contain detailed information or include exceptions which might be required of a ballot title, but it must not be misleading or give partisan coloring to the merit of the proposal.  Chaney v. Bryant, 259 Ark. 294, 532 S.W.2d 741 (1976); Moore v. Hall,229 Ark. 411, 316 S.W.2d 207 (1958).  The popular name is to be considered together with the ballot title in determining its sufficiency.  Id.
A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417, 316 S.W.2d 185
(1958); Becker v. Riviere, 270 Ark. 219, 223, 226, 604 S.W.2d 555
(1980).
Applying these precepts to the submitted popular name and ballot title, it is my opinion that a more suitable popular name should be substituted in order to provide a more useful device for discussion of the proposed amendment prior to the election.  The following popular name is therefore hereby substituted in place of the one submitted:
(Popular Name)
TAX INCREASE REFERENDUM AMENDMENT
     With regard to the ballot title, the submitted title is a restatement in full of the text of the proposed amendment. It thus gives the voter a fair understanding of the issues presented, and is brief and concise.  It is hereby approved as submitted.
Pursuant to A.C.A. 7-9-108, instructions to canvassers and signers are enclosed herewith.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.